Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 1 of 38




    EXHIBIT 16
    Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 2 of 38




2020 REPORT ON EMPLOYER FIRMS

SMALL BUSINESS
CREDIT SURVEY
       F E DE R A L R E SE RV E BA N K S o f
      Atlanta • Boston • Chicago • Cleveland • Dallas • Kansas City • Minneapolis
      New York • Philadelphia • Richmond • St. Louis • San Francisco
         Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 3 of 38

TABLE OF CONTENTS


i		   ACKNOWLEDGMENTS                      14    APPLICATIONS

ii    EXECUTIVE SUMMARY                    15    LOAN/LINE OF CREDIT SOURCES

                                           17    LOAN/LINE OF CREDIT APPROVALS
1		   PERFORMANCE
                                           19    LENDER CHALLENGES
3		   GROWTH EXPECTATIONS                  20    APPLICANT SATISFACTION
4		   GROWTH AMBITIONS
                                           21    NONAPPLICANTS
5		   FINANCIAL CHALLENGES
                                           22    FINANCIAL CHALLENGES:
6		   FUNDING BUSINESS OPERATIONS                NONAPPLICANTS AND APPLICANTS
8		   RELIANCE ON PERSONAL FINANCES        23    NONAPPLICANT USE OF
9		   LENDING RELATIONSHIPS                      FINANCING AND CREDIT

                                           24    NONAPPLICANT LOAN/LINE
10    DEMAND FOR FINANCING                       OF CREDIT SOURCES

11    FINANCING NEEDS AND OUTCOMES
                                           25    U.S. SMALL EMPLOYER FIRM
12    FINANCING RECEIVED                         DEMOGRAPHICS

13    FINANCING RECEIVED AND
      SHORTFALLS                           29    FACILITIES


                                           31    METHODOLOGY
                   Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 4 of 38

ACKNOWLEDGMENTS


The Small Business Credit Survey is made possible through collaboration with business and civic organizations in communities across the
United States. The Federal Reserve Banks thank the national, regional, and community partners who share valuable insights about small
business financing needs and collaborate with us to promote and distribute the survey.1 We also thank the National Opinion Research Center
(NORC) at the University of Chicago for assistance with weighting the survey data to be statistically representative of the nation’s small
business population.2

Special thanks to colleagues within the Federal Reserve System, especially the Community Affairs Officers,3 and representatives from the
U.S. Small Business Administration, America’s SBDCs, U.S. Department of the Treasury, Consumer Financial Protection Bureau, Opportunity
Finance Network, Accion, and The Aspen Institute for their support for this project.

This report is the result of the collaborative effort, input, and analysis of the following teams:


REPORT AND SURVEY TEAM                                                                 Peter Dolkart, Federal Reserve Bank of Richmond
Jessica Battisto, Federal Reserve Bank of New York                                     Emily Engel, Federal Reserve Bank of Chicago
Mels de Zeeuw, Federal Reserve Bank of Atlanta                                         Ian Galloway, Federal Reserve Bank of San Francisco
Claire Kramer Mills, Federal Reserve Bank of New York                                  Dell Gines, Federal Reserve Bank of Kansas City
Scott Lieberman, Federal Reserve Bank of New York                                      Desiree Hatcher, Federal Reserve Bank of Chicago
Ann Marie Wiersch, Federal Reserve Bank of Cleveland                                   Melody Head, Federal Reserve Bank of San Francisco
                                                                                       Mary Hirt, Federal Reserve Bank of Atlanta
PARTNER COMMUNICATIONS LEAD                                                            Treye Johnson, Federal Reserve Bank of Cleveland
Mary Hirt, Federal Reserve Bank of Atlanta                                             Jason Keller, Federal Reserve Bank of Chicago
                                                                                       Garvester Kelley, Federal Reserve Bank of Chicago
PARTNER OUTREACH LEAD
                                                                                       Steven Kuehl, Federal Reserve Bank of Chicago
Brian Clarke, Federal Reserve Bank of Boston
                                                                                       Michou Kokodoko, Federal Reserve Bank of Minneapolis
OUTREACH TEAM                                                                          Lisa Locke, Federal Reserve Bank of St. Louis

Leilani Barnett, Federal Reserve Bank of San Francisco                                 Craig Nolte, Federal Reserve Bank of San Francisco

Laura Choi, Federal Reserve Bank of San Francisco                                      Drew Pack, Federal Reserve Bank of Cleveland

Brian Clarke, Federal Reserve Bank of Boston                                           Emily Ryder Perlmeter, Federal Reserve Bank of Dallas

Joselyn Cousins, Federal Reserve Bank of San Francisco                                 Alvaro Sanchez, Federal Reserve Bank of Philadelphia

Naomi Cytron, Federal Reserve Bank of San Francisco                                    Javier Silva, Federal Reserve Bank of New York
                                                                                       Marva Williams, Federal Reserve Bank of Chicago


We thank all of the above for their contributions.

Claire Kramer Mills, PhD
Assistant Vice President, Federal Reserve Bank of New York

The views expressed in the following pages are those of the report team and do not necessarily represent the views of the Federal Reserve System.




1   For a full list of community partners, please visit www.fedsmallbusiness.org.
2   For complete information about the survey methodology, please see Methodology.
3   Joseph Firschein, Board of Governors of the Federal Reserve System; Karen Leone de Nie, Federal Reserve Bank of Atlanta; Prabal Chakrabarti, Federal Reserve
    Bank of Boston; Alicia Williams, Federal Reserve Bank of Chicago; Emily Garr Pacetti, Federal Reserve Bank of Cleveland; Roy Lopez, Federal Reserve Bank of Dallas;
    Jackson Winsett, Federal Reserve Bank of Kansas City; Alene Tchourumoff, Federal Reserve Bank of Minneapolis; Tony Davis, Federal Reserve Bank of New York;
    Theresa Singleton, Federal Reserve Bank of Philadelphia; Christy Cleare, Federal Reserve Bank of Richmond; Daniel Davis, Federal Reserve Bank of St. Louis; and
    Adrian Rodriguez, Federal Reserve Bank of San Francisco.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                                                                                                              i
                  Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 5 of 38

EXECUTIVE SUMMARY


The publication of this report comes at a               SURVEY FINDINGS                                           àà The most common action (47% of
particularly challenging time for our nation’s                                                                       firms) would be to use the owner’s
                                                        The importance of small businesses to our
small business sector. Small businesses                                                                              personal funds.
                                                        nation’s economy cannot be overstated.
across the country are grappling with the
                                                        Small employer firms, those with 1–499                    àà Another 17% of firms would have
profound impact of the COVID-19 pandemic
                                                        employees, account for 47.5% of the                          to close.
on their operations and on their owners’ and
                                                        private-sector workforce1 and are vital to                àà Among firms that applied for financing
employees’ livelihoods. As policymakers and
                                                        the fabric of local communities. The SBCS                    in the prior 12 months, 46% would plan
service providers begin to enact programs to
                                                        delivers timely information on small business                to take out additional debt.
help firms weather the economic challenges,
                                                        financing needs, decisions, and outcomes to
insights about the financial position of small                                                                  Owners’ personal finances remain deeply
                                                        policymakers, lenders, and service providers.
businesses can provide a useful perspective                                                                       intertwined with the finances of their
                                                        The 2019 survey yielded 5,514 responses
on how best to target funds and services.                                                                         businesses, with 88% of firms relying on
                                                        from small employer firms with 1–499 full-
The Federal Reserve Banks’ Small Business                                                                         an owner’s personal credit score to secure
                                                        or part-time employees (hereafter “firms”), in
Credit Survey (SBCS), fielded in Q3 and Q4                                                                        financing. Additionally, 56% have used
                                                        the 50 states and the District of Columbia.2
of 2019, offers baseline data on the financ-                                                                      funds from their personal savings, friends,
ing and credit positions of small firms before          Overall, the survey finds                                 or family within the last five years to
the onset of the crisis. The survey findings                                                                      support their business.
provide insights into firms’ preparedness               Firm performance was relatively strong
to withstand the shock, their existing debt             prior to the pandemic.                                 Debt holdings are common and typically
levels, and the actions they may take in                                                                       small dollar, and nearly half of recent credit
                                                         Small business respondents reported
response to an unexpected loss of revenues.                                                                    applicants have experienced funding gaps.
                                                           a strong end to 2019. A majority of small
                                                           businesses (56%) reported that their firms           Forty percent of firms hold outstanding
Understanding that the potential effects of
                                                           had experienced revenue growth, and                    debt in amounts up to $100,000. A majority
COVID-19 are substantial and will vary by
                                                           more than one-third added employees                    of firms used personal guarantees as
type of business, accompanying this report
                                                           to their payrolls.                                     collateral to secure this debt.
is a separate analysis that explores small
business resiliency. This supplemental brief,            The shares of firms reporting revenue                Demand for new financing has been
Can Small Firms Weather the Economic                       growth, profitability, and employment                  steady, with 43% of firms applying for new
Effects of COVID-19?, is published concur-                 growth were all virtually unchanged                    credit in 2019, in line with the 43% that
rently with this report. A subsequent report               from 2018.                                             applied in 2018, and 40% in 2017.
will provide results from nonemployer firms.                                                                    Large and small banks remain small
                                                        Profit margins were tightening for many.
                                                                                                                  firms’ top choices when applying for
The results of the survey raise several                  Input costs increased for 76% of firms                 credit, followed closely by online lenders;
important considerations in the current                    over the prior year. Profit margins fell for           having a relationship with a lender drives
environment: most firms are ill prepared for               40% of firms. Of firms that reported higher            many firms to apply to banks, but the
a sustained period of revenue loss; firms’                 input costs, 61% raised the prices that                chances of being funded and speed of
reliance on personal funds could mean                      they charge.                                           credit decisions are top reasons firms
severe repercussions for those individuals
                                                                                                                  apply to an online lender.
and households in the event of failure; and             Firms have common cash flow challenges,
many small businesses do not rely on                    and many rely on personal funds.                        Fifty-one percent of applicants received
traditional banks for credit, and, therefore,                                                                     the full amount of financing sought.
                                                         In the prior 12 months, 66% of employer
any program designed to support them                                                                              Of the firms that did not receive the full
                                                           firms faced financial challenges; the
should take that into consideration.                                                                              amount, 20% indicated that the firm chose
                                                           most common challenge was paying
                                                                                                                  to decline some or all of the approved
                                                           operating expenses (43%).
                                                                                                                  financing—most often because the
                                                         If faced with a two-month revenue                      interest rate was too high.
                                                           loss, 86% of firms would need to take
                                                           some action to supplement funding
                                                           or cut expenses.




1   U.S. Small Business Administration, “2018 Small Business Profile,” https://www.sba.gov/sites/default/files/advocacy/2018-Small-Business-Profiles-US.pdf.
2   The Small Business Credit Survey collects information from both employer and nonemployer firms. The 2019 survey yielded 4,020 responses from nonemployers.



SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                                                                                                     ii
                  Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 6 of 38

EXECUTIVE SUMMARY (CONTINUED)


Though banks are the most broad-reaching                  ABOUT THE SURVEY
lending channel, many small businesses
                                                          The SBCS is an annual survey of firms with
do not use bank funding.
                                                          fewer than 500 employees. These types of
 Less than half (44%) of small firms have               firms represent 99.8% of all employer estab-
   obtained funds from a bank in the last                 lishments3 in the United States. Respondents
   five years. The most common source                     are asked to report information about their
   of funding for firms overall was personal              business performance, financing needs
   savings or funds from friends or family.               and choices, and borrowing experiences.
 Among firms that have obtained external                Responses to the SBCS provide insights
   financing—outside of family or friend                  on the dynamics behind lending trends and
   networks—banks were the most common                    shed light on noteworthy segments of the
   channel (44% of firms), followed by online             small business population. The SBCS is not
   lenders (22% of firms) and credit unions               a random sample; results should be analyzed
   (6% of firms).                                         with awareness of potential biases that are
                                                          associated with convenience samples. For
 The use of bank financing varies signifi-              detailed information about the survey design
   cantly by race and ethnicity of owner, firm            and weighting methodology, please consult
   revenue size, and credit risk, with highest            the Methodology section.
   reported bank funding found among firms
   with >$1M in annual revenues (57%), firms              Given the breadth of the 2019 survey data,
   with low credit risk (55%), and firms with             the SBCS can shed light on various segments
   non-Hispanic white ownership (46%).                    of the small business population, including
   By contrast, firms with Non-Hispanic                   startups and growing firms, microbusiness-
   black ownership are half as likely to                  es, minority-owned firms, women-owned
   have obtained bank funds (23%), and                    firms, firms located in low- and moderate-
   rates are similarly low among microbusi-               income communities, and self-employed
   nesses (that is, $100,000 or less                      individuals (nonemployer firms).
   in revenues)—24%—and those with
   Latino ownership (34%).




3   U.S. Census Bureau, County Business Patterns, 2017.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                                             iii
                  Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 7 of 38

PERFORMANCE


The shares of firms reporting revenue and employment growth in 2019
were nearly unchanged from 2018, and the net share of firms operating
at a profit remained flat.

EMPLOYER FIRM PERFORMANCE, 2019 Survey (% of employer firms)

PROFITABILITY,1                                            REVENUE CHANGE,1                                             EMPLOYMENT CHANGE,
End of 2018                                                Prior 12 Months2                                             Prior 12 Months2
N=4,942                                                    N=4,983                                                      N=4,810



At a profit                            57%                 Increased                              56%                   Increased                36%



Break even       18%                                       No change          21%                                       No change                       49%



At a loss           24%                                    Decreased           22%                                      Decreased 15%




EMPLOYER FIRM PERFORMANCE INDEX,3 Prior 12 Months2 (% of employer firms)

                                                                           35%                                                             Profitability
                                                                                                              34%                          Revenue growth
                                        33%
                                                                                                                                           Employment growth
                                                                           33%                                33%
     29%
                                        28%



                                                                           23%
     22%
                                                                                                              21%
                                        19%
     17%

2016 Survey                        2017 Survey                        2018 Survey                        2019 Survey
N4=9,633–9,758                     N4=7,684–7,983                     N4=6,176–6,438                      N4=4,810–4,983




1 Percentages may not sum to 100 due to rounding.
2 Approximately the second half of the prior year through the second half of the surveyed year.
3	For revenue and employment growth, the index is the share reporting growth minus the share reporting a reduction.
    For profitability, it is the share profitable minus the share not profitable.
4 Questions were asked separately, thus the number of observations may differ slightly between questions.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                                   Source: Small Business Credit Survey, Federal Reserve Banks     1
                   Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 8 of 38

PERFORMANCE (CONTINUED)


76% of small firms saw their input costs increase over the prior year.
40% reported falling profit margins.

CHANGES IN COSTS, PRICES, AND PROFITABILITY,1 Prior 12 Months2
(% of employer firms)


                                                                                                                                                   Large increase3
                                                                           14%                                10%                                  Small increase3
       26%                               27%                                                                                                       No change
                                                                                                              20%                                  Small decrease3
                                                                                                                                                   Large decrease3
                                                                           40%

       43%                                                                                                    29%
                                         49%



                                                                           41%                                26%

       29%                               19%
                     1%                                                                                       14%
                     1%                   3%           2%                   4%       2%
Change in cost                         Change in                    Change in prices                        Change in
of labor/wages                        input costs                     the business                        profit margins
      N=5,009                            N=4,989                     charges N=4,971                         N=4,962




Of firms that saw higher input costs, 61% raised the prices that they charge.

CHANGE IN PRICES CHARGED BY FIRMS WITH INCREASED INPUT COSTS                                                                                                    N=3,813
(% of employer firms with increased input costs)




 61%                                                                                                       39%
 Raised prices                                                                                             Did not raise prices




1 Percentages may not sum to 100 due to rounding.
2 Approximately the second half of 2018 through the second half of 2019.
3 “Large” refers to a change of 4% or greater. “Small” refers to a nonzero change that is less than 4%.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                                      Source: Small Business Credit Survey, Federal Reserve Banks             2
                   Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 9 of 38

GROWTH EXPECTATIONS


The 2019 survey revealed that a majority of firms were anticipating revenue
growth in the coming year, though the net share of firms expecting revenue
growth declined relative to the 2018 survey.

EMPLOYER FIRM EXPECTATIONS, Next 12 Months1 (% of employer firms)


EXPECTED REVENUE CHANGE                                         N=4,967                         EXPECTED EMPLOYMENT CHANGE                                    N=5,024




Will increase                                                   69%                             Will increase                                44%



Will not change             20%                                                                 Will not change                                  50%



Will decrease                  11%                                                              Will decrease               6%




EMPLOYER FIRM EXPECTATIONS INDICES,2 Next 12 Months1 (% of employer firms)

                                        64%                                                                                                 R evenue growth
                                                                            63%
                                                                                                                                            expectations
                                                                                                                                            E mployment growth
     58%                                                                                                       58%                          expectations




                                        43%


                                                                            38%                                38%
     37%

2016 Survey                         2017 Survey                        2018 Survey                        2019 Survey
N3=9,765–9,795                      N3=7,736–8,073                     N3=6,450–6,480                      N3=4,967–5,024




1   Expected change in approximately the second half of the surveyed year through the second half of the following year.
2   The index is the share reporting expected growth minus the share reporting a reduction.
3   Questions were asked separately, thus the number of observations may differ slightly between questions.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                                    Source: Small Business Credit Survey, Federal Reserve Banks             3
                  Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 10 of 38

GROWTH AMBITIONS




       30% of employer                                                          Growing firms are defined as those that
                                                                                 Increased revenues1
       firms were growing                                                        Increased number of employees1

       as of the end of 2019.                                                    Plan to increase or maintain number of employees2


                                                                                                                                                              N=4,598




A majority of firms, 77%, prefer for their business to be larger than
its current size.

PREFERENCE FOR FUTURE SIZE OF FIRM (% of employer firms)                                                                                                      N=4,677



Much larger                                                                               26%


Somewhat larger                                                                                                                                               51%


Same size                                                     16%


Smaller                        2%


Plan to sell/close               5%




1   Prior 12 months. Approximately the second half of 2018 through the second half of 2019.
2   Expected change in approximately the second half of the surveyed year through the second half of the following year.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                                    Source: Small Business Credit Survey, Federal Reserve Banks             4
                 Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 11 of 38

FINANCIAL CHALLENGES


66% of employer firms faced financial challenges in the prior 12 months.1

FINANCIAL CHALLENGES,2 Prior 12 Months1                                                                                                                N=6,490
(% of employer firms)




                 43%                                  33%                          30%                  19%            8%                 34%
    Paying operating expenses                        Securing                 Making payments        Purchasing                        No financial
        (including wages)                             credit                      on debt             inventory                        challenges
                                                                                                     or supplies
                                                                                                       to fulfill
                                                                                                      contracts




                                                                                                          Other financial challenge



17% of firms would have to close if they experienced a two-month
revenue loss.

ACTIONS BUSINESS WOULD TAKE IN RESPONSE TO A 2-MONTH REVENUE LOSS2                                                                                     N=5,139
(% of employer firms)


Use owner's personal funds                                                                                                                             47%

Reduce salaries of owner
                                                                                                                             37%
or employees

Take out debt                                                                                                        34%

Lay off employees                                                                                                  33%

Downsize operations (reduce
                                                                                                         30%
hours, services, or production)

Defer expenses/payments                                                                                29%

Close or sell the business                                                   17%

No action; use cash reserves
                                                                     14%
to continue normal operations



1   Approximately the second half of 2018 through the second half of 2019.
2   Respondents could select multiple options.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                             Source: Small Business Credit Survey, Federal Reserve Banks             5
                Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 12 of 38

FUNDING BUSINESS OPERATIONS


For 77% of firms, retained business earnings are the primary source
of funding.

PRIMARY FUNDING SOURCE1 (% of employer firms)


 15%                                 11%                     13%                          9%                        E xternal financing
                                                                                          14%                       P ersonal funds
                                     18%                     18%
 21%                                                                                                                R etained business
                                                                                          77%                       earning
                                     70%                     69%
 64%




2016 Survey                     2017 Survey               2018 Survey             2019 Survey
   N=9,745                           N=8,081                N=6,543                   N=5,090




Loans, lines of credit, and credit cards are the most common types of
external financing used by employer firms.

USE OF FINANCING AND CREDIT,2 Products used on a regular basis (% of employer firms)                                                  N=5,100



Loan or line of credit                                                                                                                 54%

Credit card                                                                                                                           53%

Trade credit                                        12%

Leasing                                         11%

Equity investment                    6%

Merchant cash advance                5%

Factoring                       3%

Other                             2%
Business does not use
                                                            20%
external financing

1 Percentages may not sum to 100 due to rounding.
2	Respondents could select multiple options.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS            Source: Small Business Credit Survey, Federal Reserve Banks             6
FUNDING   BUSINESS OPERATIONS
     Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20                                                                 Page 13 of 38

(CONTINUED)



AMOUNT OF DEBT,1,2,3 At Time of Survey (% of employer firms)                                                                                               N=5,063




                         68% hold $100K or less

     29%




                              16%

                                                                                                       13%                     13%
                                                      11%                     12%



                                                                                                                                                           5%


No outstanding               ≤$25K               $25K–$50K               $50K–$100K             $100K–$250K               $250K–$1M                    >$1M
     debt




A majority of firms with debt used a personal guarantee to secure their debt.

COLLATERAL USED TO SECURE DEBT4 (% of employer firms with debt)                                                                                            N=3,636



Personal guarantee                                                                                                                                          59%


Business assets                                                                                                                      49%


Personal assets                                                                             31%


Portions of future sales                    8%


None                                                         17%




1   This chart is not comparable to the “Amount of Debt” chart shown in the 2018 Report on Employer Firms because the amount of debt was only shown for employer
    firms with debt. This chart includes an option for “no outstanding debt” in order to show the amount of debt for all employer firms.
2   Categories have been simplified for readability. Actual categories are: ≤$25K, $25,001–$50K, $50,001–$100K, $100,001–$250K, $250,001–$1M, >$1M.
3   Percentages may not sum to 100 due to rounding.
4   Respondents could select multiple options. Response option “other” not shown in chart. See Appendix for more detail.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                                 Source: Small Business Credit Survey, Federal Reserve Banks             7
                 Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 14 of 38

RELIANCE ON PERSONAL FINANCES


88% of employer firms rely on an owner’s personal credit score to obtain
financing, similar to 2018.

USE OF PERSONAL AND BUSINESS CREDIT SCORES1 (% of employer firms)                                                                                              N=3,696



            12%                                                                40%                                                                              48%


   Business score only               Owner’s personal score only                  Both business and personal scores



56% of firms have relied on personal savings, friends, or family to fund their
business in the last five years.

FUNDING SOURCES USED IN THE LAST FIVE YEARS2,3 (% of employer firms)                                                                                           N=5,148



Personal savings,
                                                                                                                                                                56%
friends, or family

Bank                                                                                                                               44%


Online lender4                                                          20%


Finance company5                                9%


Credit union                             6%

Nonprofit/community-
                                     5%
based funding source

Alternative financial
                                 3%
source6

CDFI7                              1%


None                                                       15%


1 Percentages may not sum to 100 due to rounding.
2 Respondents could select multiple options.
3 Response option “other” not shown. See Appendix for details.
4 “Online lenders” are defined as nonbank alternative and marketplace lenders, including Lending Club, OnDeck, CAN Capital, Kabbage, and PayPal Working Capital.
5 “Finance company” includes nonbank lenders such as mortgage companies, equipment dealers, insurance companies, auto finance companies, etc.
6 Examples include payday lender, check cashing, pawn shop, money order/transmission service, etc.
7 Community development financial institutions (CDFIs) are financial institutions that provide credit and financial services to underserved markets and populations.
   CDFIs are certified by the CDFI Fund at the U.S. Department of the Treasury.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                                    Source: Small Business Credit Survey, Federal Reserve Banks              8
              Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 15 of 38

LENDING RELATIONSHIPS


44% of firms have used a bank for funding in the last five years, indicating
a prior lending relationship. Banking relationships are more common among
larger firms, firms with better credit scores, and firms with white ownership.

FUNDING SOURCES USED IN THE LAST FIVE YEARS, Select Sources (% of employer firms)                                            N=5,148



Bank                                                                                                                         44%

Online
                                                        20%
lender

Credit
                     6%
union




FUNDING SOURCES USED IN THE LAST FIVE YEARS BY DEMOGRAPHIC CHARACTERISTICS,
Select Sources (% of employer firms)

                                                Bank                   Online lender                                Credit union

 Annual revenue of >$1M N=2,499                 57%                         41%                                          8%

 Low credit risk N=2,198                        55%                         27%                                          8%

 Non-Hispanic white ownership N=3,993          46%                         24%                                          7%

 Medium/high credit risk N=1,213                36%                         22%                                          7%

 Annual revenue of $100K–$1M N=1,758            35%                         22%                                          7%

 Hispanic ownership N=422                       32%                         19%                                          6%

 Annual revenue of $100K or less N=466          24%                         13%                                          5%

 Non-Hispanic Black ownership N=468            23%                          8%                                          4%




SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS   Source: Small Business Credit Survey, Federal Reserve Banks             9
                  Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 16 of 38

DEMAND FOR FINANCING


The share of firms that applied for financing has remained flat since 2018.

SHARE THAT APPLIED FOR FINANCING,                                                             REASONS FOR APPLYING2,3                                        N=2,384
Prior 12 Months1 (% of employer firms)                                                        (% of applicants)


                                                                                              Expand business, pursue
    45%                                                                                       new opportunity, or acquire                                    56%
                                          43%                43%                              business assets

                                                                                              Meet operating expenses                                  43%

                      40%                                                                     Refinance or pay
                                                                                                                                             30%
                                                                                              down debt
 2016                 2017               2018                2019
Survey               Survey             Survey              Survey                            Replace capital assets
                                                                                                                                     18%
N=9,868              N=8,169             N=6,614            N=5,154                           or make repairs




TOTAL AMOUNT OF FINANCING SOUGHT,4 Prior 12 Months1 (% of applicants)                                                                                        N=2,374



                                                                21%

      19%                          19%                                                        19%



                                                                                                                           15%




                                                                                                                                                            7%




     ≤$25K                     $25K–$50K                   $50K–$100K                  $100K–$250K                    $250K–$1M                         >$1M




1    Approximately the second half of the prior year through the second half of the surveyed year.
2    Respondents could select multiple options.
3    Response option “other” not shown. See Appendix for details.
4    Categories have been simplified for readability. Actual categories are: ≤$25K, $25,001–$50K, $50,001–$100K, $100,001–$250K, $250,001–$1M, >$1M.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                                  Source: Small Business Credit Survey, Federal Reserve Banks              10
                 Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 17 of 38

FINANCING NEEDS AND OUTCOMES



FUNDING NEEDS AND OUTCOMES1 (% of employer firms)                                                                                                            N=5,023


To gauge funding success and shortfalls, we combine applicants’ financing outcomes and nonapplicants’ reasons for not
applying. Firms that had their funding needs met emerge in two forms:

1) A
    pplicant firms that received the full amount of financing sought; or
2) N
    onapplicant firms that did not apply for financing because they already had sufficient financing.

The remaining firms may or may not have unmet funding needs. When applicant firms did not obtain the full amount of financing
sought, we consider them to have a funding shortfall. When nonapplicant firms did not report they had sufficient financings,
we consider them to have potentially unmet funding needs.




                            43%                                                                                     57%
           Applied for financing                                                             Did not apply for financing

         9%                   12%                    22%                            27%                    14%                   9%                    7%
      Received              Received              Received                        Sufficient           Debt averse         Discouraged2               Other
        none                 some                    all                          financing




                                                                                                                              30%
                21%                                               49%                                                     May have
            Financing                                        Financing                                                      unmet
             shortfall                                       needs met                                                    financing
                                                                                                                            needs




1   Based on the prior 12 months, which is approximately the second half of 2018 through the second half of 2019.
2   Discouraged firms are those that did not apply for financing because they believed they would be turned down.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                                   Source: Small Business Credit Survey, Federal Reserve Banks             11
                  Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 18 of 38

FINANCING RECEIVED


51% of employer firms that applied for credit received all the financing
they sought.

TOTAL FINANCING RECEIVED1 (% of applicants)


44%                                       47%                                 47%                                      51%                        All (100%)
                                                                                                                                                  Most (51%–99%)
                                                                                                                                                  Some (1%–50%)
                                                                                                                                                  None (0%)


15%
                                          13%                                 13%
                                                                                                                       13%
20%                                       20%                                 19%
                                                                                                                       15%

22%                                       20%                                 22%                                      21%



2016 Survey                         2017 Survey                          2018 Survey                          2019 Survey
    N=4,572                              N=3,447                             N=2,892                              N=2,339




Low-credit-risk applicants were more likely to obtain all the financing
sought, compared to medium- or high-credit-risk applicants.

FINANCING RECEIVED BY CREDIT RISK OF FIRM2 (% of applicants)

                                                                                                                                                  All (100%)
                                                                                               23%                                                Most (51%–99%)
                                                     39%                                                                                          Some (1%–50%)
            62%                                                                                10%
                                                                                                                                                  None (0%)

                                                     15%                                       25%


            13%                                      22%

            11%                                                                                42%
                                                     24%
            15%

      Low credit risk                       Medium credit risk                          High credit risk
              N=982                                  N=568                                     N=175


1   Respondents could select multiple options.
2   Credit risk is determined by the self-reported business credit score or personal credit score, depending on which is used to obtain financing for their business.
    If the firm uses both, the higher risk rating is used. “Low credit risk” is a 80–100 business credit score or 720+ personal credit score. “Medium credit risk”
    is a 50–79 business credit score or a 620–719 personal credit score. “High credit risk” is a 1–49 business credit score or a <620 personal credit score.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                                       Source: Small Business Credit Survey, Federal Reserve Banks          12
                  Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 19 of 38

FINANCING RECEIVED AND SHORTFALLS


Of the firms that did not receive the full amount of financing sought,
20% indicated that the firm chose to decline some or all of the approved
financing—most often because the interest rate was too high.

REASONS FOR OBTAINING LESS THAN THE FULL AMOUNT OF FINANCING SOUGHT1                                                                       N=1,132
(% of applicants with financing shortfall)



             77%




                                                          20%
                                                                                                                                  4%
                                                                                    10%
    At least some of the                         Declined some or all of   Application(s) pending                            Other reason
     financing was not                           the approved financing
          approved




REASONS FOR CREDIT DENIAL1                                      N=635        REASONS FIRM DECLINED                                          N=214
(% of applicants that were not approved for at least                         APPROVED FUNDING1
some financing)                                                              (% of applicants that declined approved financing)


Too much debt                                                                Cost/interest rate
                                                   44%                                                                                     73%
already                                                                      too high

                                                                             Unfavorable
Low credit score                             36%                                                                                     63%
                                                                             repayment terms

                                                                             Amount offered
Insufficient collateral                      33%                                                                    32%
                                                                             was too small

Too new/insufficient                                                         Collateral
                                         30%                                                                19%
credit history                                                               requirements

Weak business                                                                Funding needs
                                 18%                                                                           8%
performance                                                                  changed

                                                                             Funding took too
Other reason                         9%                                                                       7%
                                                                             long to be approved

                                                                             Other reason                   4%




1   Respondents could select multiple options.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                 Source: Small Business Credit Survey, Federal Reserve Banks             13
                 Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 20 of 38

APPLICATIONS


Applicants were most often seeking loans or lines of credit.

FINANCING AND CREDIT PRODUCTS SOUGHT1 (% of applicants)                                                                               N=2,347



Loan or line of credit                                                                                                                88%

Credit card                                                 29%

Trade credit                             10%

Merchant cash advance                     9%

Leasing                                   9%

Equity investment                  5%

Factoring                          4%

Other                                1%




APPLICATION RATE FOR LOANS/LINES OF CREDIT1 (% of loan/line of credit applicants)                                                     N=1,874



Business loan                                                                49%

Business line of credit                                           40%

SBA loan                                              20%

Auto/equipment loan                             14%

Personal loan                            10%

Home equity line of credit              8%

Mortgage                           5%

Other product                            10%




1	Respondents could select multiple options.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS            Source: Small Business Credit Survey, Federal Reserve Banks             14
                  Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 21 of 38

LOAN/LINE OF CREDIT SOURCES


Large and small banks receive the most credit applications from small
firms. Medium/high-credit-risk applicants, however, were more inclined
to apply to online lenders.

CREDIT SOURCES APPLIED TO1,2,3 (% of loan/line of credit and cash advance applicants)                                                                           N=1,901



       40%
                                     36%
                                                                   33%


                                                                                                 18%

                                                                                                                               9%                            3%

    Large bank5                  Small bank                  Online lender6             Finance company7                  Credit union                      CDFI8




CREDIT SOURCES APPLIED TO BY CREDIT RISK OF FIRM1,2,4 (% of loan/line of credit and cash advance applicants)


                                                                        51%
    44%
                                 42%

            34%
                                          32%

                                                              21%
                                                                                                      19%
                                                                                            16%
                                                                                                                                    9%                            4%
                                                                                                                          8%                            2%

    Large bank5                  Small bank                  Online lender6             Finance company7                  Credit union                      CDFI8

     Low credit risk     N=861         Medium/high credit risk         N=665




1    Respondents could select multiple options.
2    Due to the addition of the “Finance company” option, source application rates are not comparable to those of previous survey years.
3    Respondents who selected “other” were asked to describe the source. They most frequently cited auto/equipment dealers, farm-lending institutions, friends/family/
     owner, nonprofit organizations, private investors, and government entities.
4    Credit risk is determined by the self-reported business credit score or personal credit score, depending on which is used to obtain financing for their business.
     If the firm uses both, the higher risk rating is used. “Low credit risk” is a 80–100 business credit score or 720+ personal credit score. “Medium credit risk”
     is a 50–79 business credit score or a 620–719 personal credit score. “High credit risk” is a 1–49 business credit score or a <620 personal credit score.
5    Respondents were provided a list of large banks (those with at least $10B in total deposits) operating in their state.
6   “Online lenders” are defined as nonbank alternative and marketplace lenders, including Lending Club, OnDeck, CAN Capital, Kabbage, and PayPal Working Capital.
7   “Finance company” includes nonbank lenders such as mortgage companies, equipment dealers, insurance companies, auto finance companies, etc.
8    Community development financial institutions (CDFIs) are financial institutions that provide credit and financial services to underserved markets and populations.
     CDFIs are certified by the CDFI Fund at the U.S. Department of the Treasury.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                                     Source: Small Business Credit Survey, Federal Reserve Banks              15
LOAN/LINE    OF CREDIT SOURCES
     Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20                                                                   Page 22 of 38

(CONTINUED)


Online-lender applicants were more than twice as likely as other applicants
to state that denials by other lenders drove their application decisions.

FACTORS INFLUENCING WHERE FIRMS APPLY1 (% of loan/line of credit and cash advance applicants at source)


                                                                                                                                                            62%
Existing relationship                                                                                                                                     60%
with lender                                                                            29%
                                                                                             32%

                                                                                  27%
                                                                                          30%
Cost or interest rate
                                                                 19%
                                                                 19%

                                                                                26%
                                                                                                        37%
Chance of being funded                                                                                                     46%
                                                                                                            39%

                                                                          23%
Speed of decision                                                               26%
or funding                                                                                                                                   54%
                                                                                                                       44%

                                                               18%
Recommendation                                                            23%
or referral                                   10%
                                                                 19%

                                                         15%
                                                                 19%                                                                        32%
Flexibility of product                                                                          33%                                 of online lender
                                                                            24%                                                    applicants chose
                                                                                                                                 their lender because
                                                      15%                                                                          they were denied
No collateral was                                   13%
required                                                                                                    39%                        by others.
                                                                                                    35%

                                                    13%
Denied by other                                     13%
lender(s)                                                                                    32%
                                                      14%


   Large bank3      N=708         Small bank     N=690         Online lender4     N=500         Finance company5         N=283




1 Respondents could select multiple options.
2 Credit union and CDFI categories not included due to insufficient sample size.
3 Respondents were provided a list of large banks (those with at least $10B in total deposits) operating in their state
4 “Online lenders” are defined as nonbank alternative and marketplace lenders, including Lending Club, OnDeck, CAN Capital, Kabbage, and PayPal Working Capital.
5 “Finance company” includes nonbank lenders such as mortgage companies, equipment dealers, insurance companies, auto finance companies, etc.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                                  Source: Small Business Credit Survey, Federal Reserve Banks          16
                 Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 23 of 38

LOAN/LINE OF CREDIT APPROVALS


Loan/line of credit applicants reported greater success in the 2019 survey
than in previous surveys.

OUTCOMES OF LOAN, LINE OF CREDIT, AND CASH ADVANCE APPLICATIONS
(% of loan/line of credit and cash advance applicants)


 56%                                     59%                                59%                        64%                       Fully approved
                                                                                                                                 Partially approved
                                                                                                                                 Denied



 23%                                     19%                                22%
                                                                                                       19%
 21%                                     22%                                19%                        17%

2016 Survey                          2017 Survey                       2018 Survey             2019 Survey
    N=3,653                              N=2,692                           N=2,300                 N=1,837




The share of applicants approved for at least some financing is highest
for merchant cash advances and auto/equipment loans.

APPROVAL RATE BY TYPE OF LOAN/LINE OF CREDIT1,2
(% of loan/line of credit and cash advance applicants)



Merchant cash advance          N=175                                                                                                               87%

Auto/equipment loan          N=281                                                                                                                 86%

Mortgage      N=93                                                                                                                         81%

Business line of credit      N=761                                                                                                      79%

Business loan        N=851                                                                                                 70%

Home equity line of credit        N=60                                                                                    69%

SBA loan      N=343                                                                                        58%

Personal loan     N=154                                                                                 56%




1   Approval rate is the share approved for at least some credit.
2   Response option “other” not shown in chart. See Appendix for more detail.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                         Source: Small Business Credit Survey, Federal Reserve Banks         17
LOAN/LINE    OF CREDIT APPROVALS
     Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20                                                                      Page 24 of 38

(CONTINUED)


Loan/line of credit and cash advance applicants were most often approved
at finance companies and online lenders.

APPROVAL RATE BY SOURCE OF LOAN/LINE OF CREDIT OR CASH ADVANCE1,2
(% of loan/line of credit and cash advance applicants at source)


                                                                                                                85%                            L arge bank3
                                                                            82%                                                                N=755–1,837
                                                                                                                                               S
                                                                                                                                                mall bank
                                                                                                                                               N=714–1,781
                                         75%                                                                    80%
                                                                                                                                               O
                                                                                                                                                nline lender4
                                                                            71%                                                                N=547–672
     70%                                                                                                        74%
                                         68%                                                                                                   F inance company5
                                                                                                                                               N=324
     69%
                                                                                                                62%
     59%                                                                    58%
                                         56%

2016 Survey                        2017 Survey                         2018 Survey                         2019 Survey




Medium/high-credit-risk applicants had greatest success at finance
companies and online lenders.

APPROVAL RATE BY CREDIT RISK OF FIRM AND SOURCE OF
LOAN/LINE OF CREDIT OR CASH ADVANCE1,2,6
(% of loan/line of credit and cash advance applicants at source)



                                                  85%                                           86%                                           89%
                                                                                                                                                              82%
    73%                                                                                                         77%

                                                                   52%
                    40%



        Large bank3                                   Small bank                                  Online lender4                             Finance company5

   Low credit risk      N=128–384          Medium/high credit risk          N=132–314



1 Credit union and CDFI categories not included due to insufficient sample size.
2 Approval rate is the share approved for at least some credit.
3 Respondents were provided a list of large banks (those with at least $10B in total deposits) operating in their state.
4 “Online lenders” are defined as nonbank alternative and marketplace lenders, including Lending Club, OnDeck, CAN Capital, Kabbage, and PayPal Working Capital.
5 “Finance company” includes nonbank lenders such as mortgage companies, equipment dealers, insurance companies, auto finance companies, etc.
6 Credit risk is determined by the self-reported business credit score or personal credit score, depending on which is used to obtain financing for their business.
   If the firm uses both, the higher risk rating is used. “Low credit risk” is a 80–100 business credit score or 720+ personal credit score. “Medium credit risk”
   is a 50–79 business credit score or a 620–719 personal credit score. “High credit risk” is a 1–49 business credit score or a <620 personal credit score.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                                    Source: Small Business Credit Survey, Federal Reserve Banks           18
                 Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 25 of 38

LENDER CHALLENGES


Bank applicants were most dissatisfied with wait times for credit decisions.
Online-lender and finance-company applicants were most dissatisfied with
high interest rates.

SHARE OF APPLICANTS WITH CHALLENGES AT SOURCE
(% of loan/line of credit and cash advance applicants at source)



            63%                                           62%

                                                                                                      49%
                                                                                                                                                   40%




      Online lender1                             Finance company2                                 Large bank3                                  Small bank
            N=495                                         N=278                                       N=693                                        N=665




CHALLENGES WITH LENDERS, Select Lenders4
(% of loan/line of credit and cash advance applicants at source)



                                                                                    57%
                                                                                            47%
                                                                                                                                                         40%

                                                                                                                                                               29%
25%
                                   22%
      16%                                 18%                           17% 15%
                    15%                                                                                               14% 13%
             12%                                       11%                                                11%
                                                  7%                                                             7%                          9% 9%
   Long wait for                    Difficult application                   High cost or                         Lack of                         Unfavorable
decision or financing                     process                           interest rate                     transparency                     repayment terms

   Large bank3      N=693         Small bank      N=665            Online lender1   N=495       Finance company2         N=269




1 “Online lenders” are defined as nonbank alternative and marketplace lenders, including Lending Club, OnDeck, CAN Capital, Kabbage, and PayPal Working Capital.
2 “Finance company” includes nonbank lenders such as mortgage companies, equipment dealers, insurance companies, auto finance companies, etc.
3 Respondents were provided a list of large banks (those with at least $10B in total deposits) operating in their state.
4 Respondents could select multiple options.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                                  Source: Small Business Credit Survey, Federal Reserve Banks            19
                 Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 26 of 38

APPLICANT SATISFACTION


Applicant satisfaction is consistently highest at small banks.

LENDER SATISFACTION1 (% of applicants at least partially approved at source)


Large bank2
N=441                                                                                                         66%                                 25%          8%

Small bank
N=517                                                                                                                           79%                  16%       6%

Online lender3
N=397                                                                                        54%                                      29%                    17%

Finance company4
N=227                                                                                                    63%                                25%              12%


   Satisfied          Neutral         Dissatisfied




NET SATISFACTION OVER TIME5 (% of approved loan/line of credit and cash advance applicants at source)

     75%                               75%                                                                                                  L arge bank2
                                                                          73%                                73%                            N=441–1,098
                                                                                                                                            S
                                                                                                                                             mall bank
                                                                                                                                            N=517–1,251
                                                                                                                                            O
                                                                                                                                             nline lender3
                                                                                                             58%                            N=309–463
                                                                          56%
                                                                                                                                            F inance company4
                                       51%                                                                   50%                            N=227
     47%
                                       42%
                                                                                                             37%
                                                                          33%

     25%

2016 Survey                        2017 Survey                       2018 Survey                        2019 Survey




1 Percentages may not sum to 100 due to rounding.
2 Respondents were provided a list of large banks (those with at least $10B in total deposits) operating in their state.
3 “Online lenders” are defined as nonbank alternative and marketplace lenders, including Lending Club, OnDeck, CAN Capital, Kabbage, and PayPal Working Capital.
4 “Finance company” includes nonbank lenders such as mortgage companies, equipment dealers, insurance companies, auto finance companies, etc. Data for prior
   years are not available because “finance company” was not included as a discrete answer choice.
5 Net satisfaction is the share of firms satisfied minus the share of firms dissatisfied.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                                  Source: Small Business Credit Survey, Federal Reserve Banks           20
                  Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 27 of 38

NONAPPLICANTS


57% of firms are nonapplicants, meaning they did not apply for financing in
the prior 12 months.1

TOP REASON FOR NOT APPLYING (% of nonapplicants)                                                                                                                    N=2,684


                                                                     Other2


                                                                      12%



                                     Debt averse          25%                                    48%          Sufficient financing




                                                                       15%

                                                             Discouraged3




PERFORMANCE OF NONAPPLICANTS AND APPLICANTS (% of nonapplicants and applicants)


                                                                                                  73%

      61%
                                                                                                                    56%
                        53%
                                                                                                                                                42%
                                                                      36%
                                                    26%
                                                                                                                                                                  22%



           Profitable4                                   Growing5                                   Low credit risk6                         Did not experience any
                                                                                                                                              financial challenges

    Nonapplicants        N =1,659–2,709          Applicants     N =1,756–2,391




1   Approximately the second half of 2018 through the second half of 2019.
2   Response option “other” includes “credit cost was too high,” “application process was too difficult or confusing,” and “other.” See Appendix for more detail.
3   Discouraged firms are those that did not apply for financing because they believed they would be turned down.
4   At the end of 2018.
5   Firms that increased revenues and employees in the prior 12 months and that plan to increase or maintain their number of employees.
6   Credit risk is determined by the self-reported business credit score or personal credit score, depending on which is used to obtain financing for their business.
    If the firm uses both, the higher risk rating is used. “Low credit risk” is a 80–100 business credit score or 720+ personal credit score. “Medium credit risk”
    is a 50–79 business credit score or a 620–719 personal credit score. “High credit risk” is a 1–49 business credit score or a <620 personal credit score.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                                       Source: Small Business Credit Survey, Federal Reserve Banks                21
FINANCIAL    CHALLENGES:
     Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20                                                              Page 28 of 38

NONAPPLICANTS AND APPLICANTS


59% of nonapplicants experienced financial challenges in the prior 12 months.

TYPES OF FINANCIAL CHALLENGES,1 Prior 12 Months2 (% of nonapplicants and applicants)


               50%                                49%
    37%                                                                             39%

                                      21%                                    23%                                    24%                     7%           8%
                                                                                                        15%

 Paying operating                   Credit availability                Making payments           Purchasing inventory or                         Other
     expenses                                                              on debt              supplies to fulfill contracts
(including wages)

    Nonapplicants       N=2,709        Applicants     N=2,391




If faced with a hypothetical two-month revenue loss, applicants were
much more likely to say they would take out debt to deal with the loss
compared to nonapplicants.

ACTIONS BUSINESS WOULD TAKE IN RESPONSE TO A 2-MONTH REVENUE LOSS1 (% of nonapplicants and applicants)


                                                                                                                                      46%
Use owner's personal funds
                                                                                                                                             49%
                                                                                      25%
Take out debt
                                                                                                                                      46%
Reduce salaries of owner                                                                                         37%
or employees                                                                                                      38%
                                                                                                    31%
Lay off employees
                                                                                                                 37%
                                                                                      25%
Defer expenses/payments
                                                                                                             35%
Downsize operations (reduce                                                                  28%
hours, services, or production)                                                                       32%
                                                                    15%
Close or sell the business
                                                                              19%
                                          3%
Other
                                               2%
No action; use cash reserves                                             17%
to continue normal operations                           9%


    Nonapplicants       N=2,746        Applicants     N=2,393


1   Respondents could select multiple options.
2   Approximately the second half of 2018 through the second half of 2019.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                              Source: Small Business Credit Survey, Federal Reserve Banks         22
NONAPPLICANT         USE OF
     Case 1:20-cv-05301-RA Document 41-18                                   Filed 08/13/20 Page 29 of 38

FINANCING AND CREDIT


70% of nonapplicants regularly use external financing. Many regularly use
credit cards or loans/lines of credit.

USE OF FINANCING AND CREDIT,1 Products used on a regular basis (% of nonapplicants and applicants)


Credit card                                                                                46%
                                                                                                                        62%

Loan or line of credit                                                            41%
                                                                                                                                          72%

Trade credit                                9%
                                                    15%

Lease                                     8%
                                                    15%

Equity investment                   5%
                                      7%

Merchant cash advance                 2%
                                            9%

Factoring                            2%
                                    5%

Other                                2%
                                    1%
Business does not use                                           30%
external financing                      7%


    Nonapplicants       N=2,720        Applicants   N=2,380




LOAN/LINE OF CREDIT PRODUCTS HELD BY NONAPPLICANTS1 (% of nonapplicants with loan/line of credit)                                         N=1,116


Business line of credit                                                            42%
Business loan                                                         34%
Home equity line of credit                                20%
Auto/equipment loan                                    18%
SBA loan or line of credit                          16%
Personal loan                                    13%
Mortgage                                    9%
Other                                        11%




1   Respondents could select multiple options.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                Source: Small Business Credit Survey, Federal Reserve Banks             23
NONAPPLICANT         LOAN/LINE
     Case 1:20-cv-05301-RA Document 41-18                                                          Filed 08/13/20 Page 30 of 38

OF CREDIT SOURCES


Banks are the most common source of credit for nonapplicant firms that
regularly use loan/line of credit or cash advance products.

SOURCES OF LOANS, LINES OF CREDIT, AND CASH ADVANCES1,2                                                                                                          N=1,110
(% of nonapplicants that regularly use loan/line of credit or cash advance products from lender)



      45%

                                    33%



                                                                  11%                              10%                          8%                           1%
  Large bank3                   Small bank                  Online lender4             Finance company5                    Credit union                     CDFI6




Like recent applicants, nonapplicants with debt were most often satisfied with
their experiences at smaller lenders, including small banks and credit unions.

BORROWER SATISFACTION7 (% of nonapplicants that regularly use loan/line of credit or cash advance products from lender)


      85%                           78%                           67%                              66%                         49%                        Satisfied
                                                                                                                                                          Neutral
                                                                                                                                                          Dissatisfied




                                                                                                                               36%


                                                                  30%                              27%
                                    18%
      13%                                                                                                                      15%
                    2%                            5%                    2%                         7%
  Credit union                  Small bank               Finance company5                  Large bank3                    Online lender4
       N=80                         N=407                         N=109                        N=481                            N=88




1 Respondents could select multiple options.
2 Response option “other” not shown in chart. See Appendix for more detail.
3 Respondents were provided a list of large banks (those with at least $10B in total deposits) operating in their state.
4 “Online lenders” are defined as nonbank alternative and marketplace lenders, including Lending Club, OnDeck, CAN Capital, Kabbage, and PayPal Working Capital.
5 “Finance company” includes nonbank lenders such as mortgage companies, equipment dealers, insurance companies, auto finance companies, etc.
6 Community development financial institutions (CDFIs) are financial institutions that provide credit and financial services to underserved markets and populations.
   CDFIs are certified by the CDFI Fund at the U.S. Department of the Treasury.
7 Response option “CDFI” not shown due to insufficient sample size. Percentages may not sum to 100 due to rounding.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                                       Source: Small Business Credit Survey, Federal Reserve Banks             24
U.S. SMALL     EMPLOYER FIRM
      Case 1:20-cv-05301-RA Document 41-18                                                          Filed 08/13/20 Page 31 of 38

DEMOGRAPHICS



SNAPSHOT VIEW OF U.S. SMALL EMPLOYER FIRMS


    CENSUS DIVISION1                                         FIRM AGE1,2                                                 REVENUE SIZE OF FIRM1
    South Atlantic                          20%              0–2 years                                  20%              ≤$100K                                   19%
    Pacific                                 17%              3–5 years                                  13%              $100K–$1M                                52%
    East North Central                      14%              6–10 years                                 20%              $1M–10M                                  25%
    Middle Atlantic                         14%              11–15 years                                14%              >$10M                                     4%
    West South Central                      11%              16–20 years                                 9%
    Mountain                                 8%              21+ years                                  23%
                                                                                                                         GENDER1,2
    West North Central                       7%
                                                                                                                         Men-owned                                65%
    New England                              5%
                                                             NUMBER OF EMPLOYEES              2,5
                                                                                                                         Women-owned                              21%
    East South Central                       5%
                                                             1–4                                         55%             Equally owned                            15%
                                                             5–9                                         18%
    GEOGRAPHIC LOCATION           2,3
                                                             10–19                                       13%
                                                                                                                         AGE OF FIRM’S PRIMARY
    Urban                                   84%              20–49                                        9%             DECISION MAKER
    Rural                                   16%              50–499                                       5%             Under 36                                  7%
                                                             Share using contractors                     39%             36–45                                    18%

    CREDIT RISK1,4                                                                                                       46–55                                    29%

    Low credit risk                         65%              RACE/ETHNICITY2                                             56–65                                    30%

    Medium credit risk                      28%              Non-minority                               82%              Over 65                                  16%

    High credit risk                         8%              Minority                                   18%


    INDUSTRY1,2,6
    Professional services and real estate                                                                                                                         20%
    Non-manufacturing goods production and associated services                                                                                                    18%
    Business support and consumer services                                                                                                                        15%
    Retail                                                                                                                                                        14%
    Healthcare and education                                                                                                                                      13%
    Leisure and hospitality                                                                                                                                       11%
    Finance and insurance                                                                                                                                          6%
    Manufacturing                                                                                                                                                  4%



1    Percentages may not sum to 100 due to rounding.
2    SBCS responses throughout the report are weighted using Census data to represent the US small business population on the following dimensions: firm age, size,
     industry, geography, race/ethnicity of owner, and gender of owner. For details on weighting, see Methodology.
3    Urban and rural definitions come from Centers for Medicare & Medicaid Services. See Appendix for more detail.
4    Credit risk is determined by the self-reported business credit score or personal credit score, depending on which is used to obtain financing for their business.
     If the firm uses both, the higher risk rating is used. “Low credit risk” is a 80–100 business credit score or 720+ personal credit score. “Medium credit risk”
     is a 50–79 business credit score or a 620–719 personal credit score. “High credit risk” is a 1–49 business credit score or a <620 personal credit score.
5    Employer firms are those that reported having at least one full- or part-time employee. Does not include self-employed or firms where the owner is the only employee.
6    Firm industry is classified based on the description of what the business does, as provided by the survey participant. See Appendix for definitions of each industry.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                                        Source: Small Business Credit Survey, Federal Reserve Banks              25
U.S. SMALL     EMPLOYER FIRM
      Case 1:20-cv-05301-RA Document 41-18                                                         Filed 08/13/20 Page 32 of 38

DEMOGRAPHICS (CONTINUED)


The following charts provide an overview of the survey respondents.

CENSUS DIVISION1 (% of employer firms)                                                                                                                             N=5,154


                                                                                                14%
                                                                                              East North
                                                                                               Central
                                                                                                                      14%
                                                                                                                      Middle                            5%
    17%                                                                                                               Atlantic                          New
    Pacific                                                                 7%                                                                        England

                                            8%                          West North
                                                                         Central
                                         Mountain



                                                                                                                                        20%
                                                                                                                                         South
                                                                         11%                                                            Atlantic
                                                                      West South
                                                                       Central
                                                                                                       5%
                                                                                                   East South
                                                                                                    Central




INDUSTRY1,2,3 (% of employer firms)                                                                                                                                N=5,154


Professional services
                                                                                                                                                                    20%
and real estate
Non-manufacturing goods
                                                                                                                                                        18%
production and associated services
Business support and
                                                                                                                                     15%
consumer services
Retail                                                                                                                         14%

Healthcare and education                                                                                                 13%

Leisure and hospitality                                                                                      11%

Finance and insurance                                                           6%

Manufacturing                                                       4%


1   Percentages may not sum to 100 due to rounding.
2   SBCS responses throughout the report are weighted using Census data to represent the US small business population on the following dimensions: firm age, size,
    industry, geography, race/ethnicity of owner, and gender of owner. For details on weighting, see Methodology.
3   Firm industry is classified based on the description of what the business does, as provided by the survey participant. See Appendix for definitions of each industry.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                                      Source: Small Business Credit Survey, Federal Reserve Banks                26
U.S. SMALL     EMPLOYER FIRM
      Case 1:20-cv-05301-RA Document 41-18                                                        Filed 08/13/20 Page 33 of 38

DEMOGRAPHICS (CONTINUED)



AGE OF FIRM1,2                                                  N=5,154                          GEOGRAPHIC LOCATION1,3                                          N=5,154
(% of employer firms)                                                                            (% of employer firms)


                                                                 23%
    20%                    20%


                                       14%
              13%                                                                                                   84%                          16%
                                                     9%                                                             Urban                         Rural




    0–2        3–5        6–10 11–15               16–20         21+
                              Years



REVENUE SIZE OF FIRM2                                           N=5,008                          NUMBER OF EMPLOYEES1,4                                          N=5,154
(% of employer firms)                                                                            (% of employer firms)


                                                                                                    55%
                        52%




                                           25%
     19%                                                                                                           18%
                                                               4%                                                                 13%                             5%
                                                                                                                                                   9%

    ≤$100K        $100K–$1M $1M–$10M                         >$10M                                  1–4            5–9          10–19           20–49          50–499
                       Annual revenue                                                                                          Employees




          39% of small employer firms use contract workers.
                                                                                                                                                                   N=5,115




1   SBCS responses throughout the report are weighted using Census data to represent the US small business population on the following dimensions:
    firm age, size, industry, geography, race/ethnicity of owner, and gender of owner. For details on weighting, see Methodology.
2   Percentages may not sum to 100 due to rounding.
3   Urban and rural definitions come from Centers for Medicare & Medicaid Services. See Appendix for more detail.
4   Employer firms are those that reported having at least one full- or part-time employee. Does not include self-employed or firms where the owner is the only employee.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                                     Source: Small Business Credit Survey, Federal Reserve Banks                 27
U.S. SMALL     EMPLOYER FIRM
      Case 1:20-cv-05301-RA Document 41-18                                                       Filed 08/13/20 Page 34 of 38

DEMOGRAPHICS (CONTINUED)



CREDIT RISK OF FIRM1,2                                          N=3,415                          AGE OF PRIMARY DECISION MAKER                                  N=4,675
(% of employer firms)                                                                            (% of employer firms)


    8%                                                                                           Under 36                7%
High credit
   risk
                                                                                                 36–45                                    18%


                  28%                         65%                                                46–55                                                         29%
                                            Low credit
                 Medium                        risk
                  credit                                                                         56–65                                                           30%
                   risk
                                                                                                 Over 65                              16%




GENDER OF OWNER(S)2,3                                           N=5,154                          RACE/ETHNICITY OF OWNER(S)3                                    N=5,154
(% of employer firms)                                                                            (% of employer firms)


                                                                                                                          2%                   N
                                                                                                                                                on-Hispanic Black
                                                                                                           5%                                  or African American
                          65%                                                                             11%                                  Hispanic
                          Men-owned                                                                                                            Non-Hispanic Asian
                                                                                                                                               Non-Hispanic White




                          21%
                          Women-owned
                                                                                                          82%




                          15%
                          Equally owned




1   Credit risk is determined by the self-reported business credit score or personal credit score, depending on which is used to obtain financing for their business.
    If the firm uses both, the higher risk rating is used. “Low credit risk” is a 80–100 business credit score or 720+ personal credit score. “Medium credit risk”
    is a 50–79 business credit score or a 620–719 personal credit score. “High credit risk” is a 1–49 business credit score or a <620 personal credit score.
2   Percentages may not sum to 100 due to rounding.
3   SBCS responses throughout the report are weighted using Census data to represent the US small business population on the following dimensions: firm age, size,
    industry, geography, race/ethnicity of owner(s), and gender of owner(s). For details on weighting, see Methodology.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                                     Source: Small Business Credit Survey, Federal Reserve Banks              28
                  Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 35 of 38

FACILITIES


A majority of small firms rent the facility used as a business headquarters.
17% of small businesses are managed from a residence.

TYPE OF FACILITY USED AS BUSINESS HEADQUARTERS1                                                                                                                 N=4,745
(% of employer firms)



Facility rented by business                                                                                                                                     58%



Facility owned by business                                                 19%



A residence                                                           17%


Rent-free space provided
by owner, nonprofit, or                1% 2%
other firm


Virtual location                           1%

                                                                                          CHANGE IN RENT, Prior 12 Months1,2                               N=2,698
                                                                                          (% of employer firms that rent a facility)
Mobile location                            1%

                                                                                                    18%

Other                                      1%
                                                                                                    31%                     49% of firms
                                                                                                                            reported a
                                                                                                                            rent increase



                                                                                                    46%



                                                                                                                                               Large increase3
                                                                                                                                               Small increase3
                                                                                                                                               No change
                                                                                                                                               Small decrease3
                                                                                                                      2%
                                                                                                                      2%                       Large decrease3



1 Percentages may not sum to 100 due to rounding.
2 Approximately the second half of 2018 through the second half of 2019.
3 “Large” refers to a change of 4% or greater. “Small” refers to a nonzero change that is less than 4%.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                                      Source: Small Business Credit Survey, Federal Reserve Banks             29
                 Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 36 of 38

FACILITIES (CONTINUED)



NUMBER OF TIMES RELOCATED IN THE PAST 5 YEARS (% of employer firms)                                                                         N=4,756




                                                                                         69%                                   23%          6%


                                                                                                                                                 2%
    Did not relocate           Once          Twice   More than twice




Of firms that relocated, most moved for the purpose of obtaining a larger or
more suitable space. One-fifth also cited lower cost or rent as a factor.

REASONS FOR RELOCATION1 (% of employer firms that relocated)                                                                                N=1,394



Larger/more suitable space                                                                                                                  49%



Lower cost/rent                                                         20%



Better location                                                   17%


Owner's personal/family
                                                                 16%
reasons


Lost lease on previous space                               12%



Purchased a building                                  9%



Other                                                8%




1   Respondents could select multiple options.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                  Source: Small Business Credit Survey, Federal Reserve Banks             30
                  Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 37 of 38

METHODOLOGY


DATA COLLECTION                                           For the Employer Firms Report and analysis,3              slightly from those used to create the U.S.
                                                          we first limit the sample in each year to only            weight.7 State weights are generated for
The Small Business Credit Survey (SBCS) uses
                                                          employer firms. We then post-stratify respon-             states that have at least 100 observations
a convenience sample of establishments.
                                                          dents by their firm characteristics. Using a              and that remain below a volatility threshold.
Businesses are contacted by email through
                                                          statistical technique known as “raking,” we               Estimates for Federal Reserve Districts are
a diverse set of organizations that serve
                                                          compare the share of businesses in each                   calculated based on all small employer firms
the small business community.1 Prior SBCS
                                                          category of each stratum4 (e.g., within the               in any state that is at least partially within a
participants and small businesses on pub-
                                                          industry stratum, the share of firms in the               District’s boundary. Federal Reserve District-
licly available email lists2 are also contacted
                                                          sample that are manufacturers) to the share               level weights are created for each District
directly by the Federal Reserve Banks. The
                                                          of small businesses in the nation in that                 using the weighting process described
survey instrument is an online questionnaire
                                                          category. As a result, underrepresented firms             previously, but based on observations in
that typically takes 6 to 12 minutes to com-
                                                          are up weighted and overrepresented busi-                 the relevant states.
plete, depending upon the intensity of a firm’s
                                                          nesses are down weighted. We iterate this
search for financing. The questionnaire uses
                                                          process several times for each stratum to
question branching and flows based upon                                                                             RACE/ETHNICITY AND GENDER
                                                          derive a sample weight for each respondent.
responses to survey questions. For example,                                                                         IMPUTATION
                                                          This weighting methodology was devel-
financing applicants receive a different line of
                                                          oped in collaboration with the National                   Nine percent of employer firm respondents
questioning than nonapplicants. Therefore,
                                                          Opinion Research Center (NORC) at the                     did not provide complete information on the
the number of observations for each question
                                                          University of Chicago. The data used to                   gender, race, and/or the ethnicity of their busi-
varies by how many firms receive and com-
                                                          construct the weights originates from                     ness’ owner(s). This information is needed to
plete a particular question.
                                                          the U.S. Census Bureau.5                                  correct for differences between the sample
                                                                                                                    and the population data. To avoid losing these
WEIGHTING                                                 We are unable to obtain exact estimates of                observations, a series of statistical models is
                                                          the combined racial and ethnic ownership of               used to impute the missing data. Generally,
A sample for the SBCS is not selected ran-
                                                          small employer firms for each state, or at the            when the models are able to predict with an
domly; thus, the SBCS may be subject to bi-
                                                          national level. To derive these figures, we as-           accuracy of around 80 percent in out-of-
ases not present with surveys that do sample
                                                          sume that the distribution of small employer              sample tests,8 the predicted values from the
firms randomly. For example, there are likely
                                                          firm owners’ combined race and ethnicity is               models are used for the missing data. When
small employer firms not on our contact lists,
                                                          the same as that for all firms in a given state.          the model is less certain, those data are not
which could lead to noncoverage bias. To con-
                                                          Given that small employer firms represent                 imputed and the responses are dropped.
trol for potential biases, the sample data are
                                                          99.8% of businesses with paid employees,6                 After data are imputed, descriptive statistics
weighted so the weighted distribution of firms
                                                          we expect these assumptions align relatively              of key survey questions with and without
in the SBCS matches the distribution of the
                                                          closely with the true population.                         imputed data are compared to ensure stability
small (1 to 499 employees) firm population
                                                                                                                    of estimates. In the final sample, 8 percent
in the United States by number of employees,              In addition to the U.S. weight, state- and                of employer firm observations have imputed
age, industry, geographic location (census                Federal Reserve District-specific weights are             values for either the gender, race, or ethnicity
division and urban or rural location), gender             created. While the same weighting methodol-               of a firm’s ownership.
of owner(s), and race or ethnicity of owner(s).           ogy is employed, the variables used differ

1   For more information on partnerships, please visit www.fedsmallbusiness.org/partnership.
2   System for Award Management (SAM) Entity Management Extracts Public Data Package; Small Business Administration (SBA) Dynamic Small Business Search
    (DSBS); state-maintained lists of certified disadvantaged business enterprises (DBEs); state and local government Procurement Vendor Lists, including minority- and
    women-owned business enterprises (MWBEs); state and local government maintained lists of small or disadvantaged small businesses; and a list of veteran-owned
    small businesses maintained by the Department of Veterans Affairs.
3   Weights for nonemployer firms are computed separately, and a report on nonemployer firms is also issued annually.
4   Employee size strata are 1–4 employees, 5–9 employees, 10–19 employees, 20–49 employees, and 50–499 employees. Age strata are 0–2 years, 3–5 years, 6–10
    years, 11–15 years, 16–20 years, and 21+ years. Industry strata are non-manufacturing goods production and associated services, manufacturing, retail, leisure and
    hospitality, finance and insurance, healthcare and education, professional services and real estate, and business support and consumer services. Race/ethnicity
    strata are non-Hispanic white, non-Hispanic black or African American, non-Hispanic Asian, non-Hispanic Native American, and Hispanic. Gender strata are
    men-owned, equally-owned, and women-owned. See Appendix for industry definitions, urban and rural definitions, and census divisions.
5   State-level data on firm age come from the 2014 Business Dynamics Statistics. We derive industry, employee size, and geographic location data from the 2017 County
    Business Patterns. Data from the Center for Medicare and Medicaid Services are used to classify a business’ zip code as urban or rural. Data on the race, ethnicity,
    and gender of business owners are derived from the 2016 Annual Survey of Entrepreneurs.
6   U.S. Census Bureau, County Business Patterns, 2017.
7   Both use five-category age strata: 0–5 years, 6–10 years, 11–15 years, 16–20 years, and 21+ years; and both use two-category industry strata: (1) goods, retail, and
    finance, which consists of non-manufacturing goods production and associated services, manufacturing, retail, and finance and insurance; (2) services, except
    finance, which consists of leisure and hospitality, healthcare and education, professional services and real estate, and business support and consumer services.
8   Out-of-sample tests are used to develop thresholds for imputing the missing information. To test each model’s performance, half of the sample of non-missing data
    is randomly assigned as the test group while the other half is used to develop coefficients for the model. The actual data from the test group are then compared with
    what the model predicts for the test group. On average, predicted probabilities that are associated with an accuracy of around 80 percent are used, although this
    varies slightly depending on the number of observations that are being imputed.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                                                                                                                31
                  Case 1:20-cv-05301-RA Document 41-18 Filed 08/13/20 Page 38 of 38

METHODOLOGY (CONTINUED)


To impute owners’ race and ethnicity, a series
                                                            Table 1: Credibility Intervals for Key Statistics in the 2019 Report on Employer Firms
of logistic regression models is used that
incorporate a variety of firm characteristics,                                                                                           Percent        Credibility Interval
as well as demographic information on the                  Share that applied                                                             43.2%               +/-2.0%
business headquarters’ zip code. First, a                  Share with outstanding debt                                                    71.1%               +/-1.8%
logistic regression model is used to predict if            Profitability index¹                                                           33.2%               +/-3.8%
business owners are members of a minority                  Revenue growth index¹                                                          34.0%               +/-3.2%
group. Next, for firms classified as minority-
                                                           Employment growth index¹                                                       21.1%               +/-2.9%
owned,9 a logistic probability model is used to
                                                           Loan/line of credit and cash advance approval rate²                            78.9%               +/-3.0%
predict whether the majority of a businesses’
                                                           Seeking financing to cover operating expenses³                                 43.0%               +/-2.7%
owners are of Hispanic ethnicity. Finally, the
                                                           Seeking financing to expand/pursue new opportunity³                            55.5%               +/-3.1%
race for the majority of a business’ owners
                                                           Percent of nonapplicants that were discouraged⁴                                14.8%               +/-2.0%
is imputed separately for Hispanic and non-
Hispanic firms using a multinomial logistic                Table notes:
                                                           1 For revenue and employment growth, the index is the share reporting growth minus the share reporting a reduction.
probability model.                                           For profitability, it is the share profitable minus the share operating at a loss at the end of the prior year.
                                                           2 The share of loan and line of credit applicants that were approved for at least some financing.
A similar process is used to impute the gender             3 Percent of applicants.
                                                           4 Discouraged firms are those that did not apply for financing because they believed they would be turned down.
of a business’ owner(s). First, a logistic model
is used to predict if a business is primarily
owned by men. Then, for firms not classified
as men-owned, another model is used to                    Due to changes in the weighting methodol-                   CREDIBILITY INTERVALS AND
predict if a business is owned by women or                ogy of over-time data, the time series data in              STATISTICAL TESTS
is equally owned.                                         this report supersedes and is not comparable
                                                                                                                      The analysis in this report is aided by the
                                                          with the time series data (2015–2017 survey
                                                                                                                      use of credibility intervals. Where there are
                                                          years) in the Employer Firms Report published
COMPARISONS TO PAST REPORTS                                                                                           large differences in estimates between types
                                                          in May 2018. Compared to those previous
                                                                                                                      of businesses or survey years, we perform
Because previous SBCS reports have varied                 reports, the updated weighting scheme in this
                                                                                                                      additional checks on the data to determine
in terms of the population scope, geographic              and last year’s reports makes use of a greater
                                                                                                                      whether such differences are be statistically
coverage, and weighting methodology, some                 number of variables (it includes the race, eth-
                                                                                                                      significant. The combination of the results
survey reports are not directly comparable                nicity, and gender of a business’ ownership),
                                                                                                                      of these tests and several logistic regression
across time. The employer report using 2015               and is thus more representative of the U.S.
                                                                                                                      models helped to guide our analysis and de-
survey data covered 26 states and is weighted             small employer firm population. 2015 Survey
                                                                                                                      cide on the variables to include in the report.
by firm age, number of employees, and                     year data are not displayed in this report, as
                                                                                                                      In order to determine whether differences are
industry. The employer reports using 2016                 they lack information on the aforementioned
                                                                                                                      statistically significant, we develop credibility
and 2017 data included respondents from all               variables. The data in this report is, however,
                                                                                                                      intervals using a balanced half-sample ap-
50 states and the District of Columbia. These             comparable to the report containing 2018
                                                                                                                      proach.10 Because the SBCS does not come
data are weighted by firm age, number of                  survey data that was published in 2019. For
                                                                                                                      from a probability-based sample, the credibil-
employees, industry, and geographic location              more information on the methodological
                                                                                                                      ity intervals we develop should be interpreted
(both census division and urban or rural loca-            changes to the “time-consistent” weights,
                                                                                                                      as model-based measures of deviation from
tion). The 2017 survey weight also included               please refer to the methodology section of the
                                                                                                                      the true national population values.11 We list
gender, race, and ethnicity of the business               2019 Report on Employer Firms.
                                                                                                                      95 percent credibility intervals for key statis-
owner(s), as described previously.
                                                          In addition, many survey questions are not                  tics in Table 1. The intervals shown apply to
In addition, the categories used within each              comparable over time due to changes in the                  all employer firms in the survey. More granular
weighting characteristic have also differed               response options. For example, the option                   results with smaller observation counts will
across survey years. For instance, there were             “Finance company” was added as an ap-                       generally have larger credibility intervals.
three employee size categories in the 2015                plication source in the 2019 survey; thus, the
survey and five employee size categories in               application rates by source displayed in
the 2016 and 2017 surveys. Finally, some                  the 2020 report are not directly comparable
survey questions have changed over time,                  to prior years’ reports.
limiting question comparisons.

9 For some firms that were originally missing data on the race/ethnicity of their ownership, this information was gathered from public databases or past SBCS surveys.
10 Wolter (2007), Survey Weighting and the Calculating of Sampling Variance.
11 AAPOR (2013), Task Force on Non-probability Sampling.

SMALL BUSINESS CREDIT SURVEY | 2020 REPORT ON EMPLOYER FIRMS                                                                                                                     32
